The Supreme Court properly denied that branch of the defendant’s motion which was for summary judgment on his counterclaim for a conversion divorce pursuant to Domestic Relations Law § 170 (6). A stipulation entered into by the parties in April 2004 is not a separation agreement within the meaning of Domestic Relations Law § 170 (6) for the purpose of awarding the defendant a conversion divorce, as it contains affirmative language that its purpose was to settle certain issues pendente lite (see Sint v Sint, 225 AD2d 606, 607 [1996]; Frasca v Frasca, 213 AD2d 589, 590 [1995]; Stone v Stone, 45 AD2d 967, 968 [1974]).
The defendant’s remaining contention is without merit (cf. O’Halloran v O’Halloran, 58 AD3d 704, 706 [2009]). Rivera, J.E, Dillon, Belen and Roman, JJ., concur.